DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/07/2022, with respect to the claims have been fully considered and are persuasive.  The rejection of 04/26/2022 has been withdrawn. 
Applicant’s response to the 35 U.S.C. 112 and 35 U.S.C. 103 rejections have been reviewed and have been overcome.

Allowable Subject Matter
Claims 1-4 and 7-17 are allowed.  The following is an examiner’s statement of reasons for allowance: 
-as to claim 1, the prior art does not teach or disclose motorized conveyor roller with an integrated control unit that is designed to receive and send a state signal as self state signal utilizing a bus structure having a first address data part and a first content data part and the self state signal has a second structure for bus-based communication having a first address data part and a first content data part; 
-as to claim 8, the prior art does not teach or disclose the use of stored profiles, binary coding and individual coding as set out in the claim; 
-as to claim 11, the prior art does not teach or disclose the elements of the claim and receiving programmable data; -
as to claims 14-16, the prior art does not teach or disclose two rollers as claimed interacting with each other in the way claimed in claim 14; and 
-as to claim 17, the prior art does not teach or disclose two rollers as claimed interacting with each other and communicating programmable data between the two.  The combination(s) with the rest of the respective claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651